DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2022 has been entered.
Priority
This application repeats a substantial portion of prior Application 17/471178 filed 11/13/2020 and PCTCN2020128564 filed 11/13/2020, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Since CN201921815938.3 does not have disclosure within Application 17/471178 filed 11/13/2020 and PCTCN2020128564 filed 11/13/2020 and does not incorporate by reference (MPEP 2163.07 II) therefore the passthrough is not perfected, it will be considered a CIP and not CON (see Priority Analysis of Instant Application). Also, PCTCN2020128564 filed 11/13/2020 had CN201921815938.3 filed 10/25/2019 priority revoked and therefore cannot be used as priority. There is no passthrough to claim CN201921815938.3 filed 10/25/2019 as a priority document. See PCT document attached to this document.
This application is claiming the benefit of CN201921815938.3 filed 10/25/201 under 35 U.S.C. 120, 121, 365(c), or 386(c). Copendency between the current application and the prior application is required. Since the applications are not copending, the benefit claim to the prior-filed application is improper. Applicant is required to delete the claim to the benefit of the prior-filed application, unless applicant can establish copendency between the applications.
Priority Analysis of Instant Application
Summary of CN202022210032.8 (9/30/2020): It discloses a 4 fan neck fan with the fans pulling the air into two separate from each other body portions and directing the air to the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan. This discloses the varying sizes of outlets,
Summary of PCT CN2020128564 (11/13/2020): It discloses a 4 fan neck fan with the fans pulling the air into two separate from each other body portions and directing the air to the outlets. In the body, there is a partition that separates the battery and control system and the fluid flow conduit of the fan. This has a cover that covers the exposed inlet that is not near the neck. 
Claim 1-17 discloses 2 fans for a neck fan with the inlets coming in from both side walls. This is not supported by any domestic or foreign priority claims; therefore, the priority date is 1/27/2022. 
Claim 18 discloses a turbine blade assembly with two inlet windows with an outlet port. This is supported by CN202022210032.8 and will have the priority to 9/30/2020. The dependent claims 19 will also have this supported priority date.
Response to Arguments
Applicant’s arguments with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 6/22/2022 has been withdrawn. 
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive. Under further consideration, the priority is not perfected through the PCTCN2020128564. The 35 USC 102 rejection still stands. There is also another rejection to be made with CN201921815938.3 under 35 USC 102 with the date of publication of 7/21/2020. 
The rejection is updated below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Clams 1-4, 6-8, 11, 14-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Xiangfu CN211059041.
Regarding claim 1, Xiangfu discloses:
A neck fan (Fig 1: 1), comprising: 
an arc-shaped shell (16 and 17), configured to be worn around a neck of a user, 
wherein the arc-shaped shell comprises a first portion (Left side of 1) configured to be worn around a side of the neck and 
a second portion (Right side of 1) configured to be worn around another side of the neck; 
each of the first portion and the second portion comprises a wall (16 and 17 walls) defining a receiving space (space between 16 and 17), and 
the wall comprises a first side wall (17) close to the neck and 
a second side wall (16) connected to and opposite to the first side wall; and 
each of the first side wall and the second side wall defines a plurality of air inlets (131), 
at least one of the first side wall and the second side wall defines a plurality of air outlets (12), and the plurality of air inlets and the plurality of air outlets are communicating with the receiving space (131 communicates to 12 with the inside of 16 and 17); 
at least two fan assemblies (25), wherein one of the at least two fan assemblies is received in the receiving space of the first portion (25 in left side) and wherein another of the at least two fan assemblies is received in the receiving space of the second portion (25 in right side), 
wherein each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of the first side wall and the second side wall of a respective portion to the plurality of air outlets of the respective portion (131 communicates to 12 with the inside of 16 and 17), 
wherein one of the at least two fan assemblies corresponds to at least one of the plurality of air inlets in the first side wall and at least one of the plurality of air inlets in the second side wall (131), and 
the at least one of the plurality of air inlets in the first side wall and at least one of the plurality of air inlets in the second side wall, which correspond to the same one of the at least two fan assemblies, face opposite directions (131 face opposite of each other).
Regarding claim 2, Xiangfu discloses:
at least one partition (Fig 2: 14), received in the receiving space and dividing the receiving space into at least two receiving sub- spaces (15 and 11); wherein the at least two fan assemblies are received in the at least two receiving sub-spaces respectively, and each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of a respective receiving sub-space to the plurality of air outlets of the respective receiving sub-space (131 communicates to 12 with the inside of 16 and 17 through 11).
Regarding claim 3, Xiangfu discloses:
an electronic control assembly (Fig 2: 22 and 24), which comprises a battery (22) and a printed circuit board (24); wherein each of the at least one partition comprises a partition body (body of 11), a first guiding portion (11), and a second guiding portion (15); and the partition body and the second guiding portion cooperatively define a receiving chamber (15 and 14 and define a chamber), and at least a part of the electronic control assembly is received in the receiving chamber (24 in chamber defined by 15 and 14).
Regarding claim 4, Xiangfu discloses:
wherein, the battery of the electronic control assembly is at least partially received in the receiving chamber (22 in chamber of 15 and 14); or the printed circuit board of the electronic control assembly is at least partially received in the receiving chamber (24 in chamber defined by 15 and 14); or the battery of the electronic control assembly is disposed at a position between the first portion and second portion (22 in between the left and right side of 1); or the battery and the printed circuit board of the electronic control assembly are both received in the receiving chamber (22 and 24 in chamber defined by 15 and 14).
Regarding claim 6, Xiangfu discloses:
wherein, each of the at least two fan assemblies comprises a driving shaft (Fig 4: 251) and a fan blade assembly mounted on the driving shaft  (21 mounted on 251); and the driving shaft extends from the first side wall towards the second side wall (251 extends from 17 to 16).
Regarding claim 7, Xiangfu discloses:
wherein the fan blade assembly is a turbine blade assembly; and the turbine blade assembly includes a turbine fan, and the turbine fan defines two inlet windows corresponding to the air inlets of the first side wall and the second side wall respectively (Fig 4).
Regarding claim 8, Xiangfu discloses:
wherein the plurality of air outlets are defined in the first side wall (Fig 2: 12 on 17), and the plurality of air outlets are located between the plurality of air inlets in the first side wall and the plurality of air inlets in the second side wall along an extending direction of the driving shaft (12 in between 131).
Regarding claim 11, Xiangfu discloses:
A neck fan (Fig 1: 1), comprising: 
an arc-shaped shell (16 and 17), configured to be worn around a neck of a user, 
wherein the arc-shaped shell comprises a first portion (Left side of 1) configured to be worn around a side of the neck and 
a second portion (Right side of 1) configured to be worn around another side of the neck; 
each of the first portion and the second portion comprises a wall (16 and 17 walls), the wall defines a receiving space (space between 16 and 17), and 
a plurality of air inlets (131) communicating with the receiving space, and 
a plurality of air outlets (12) communicating with the receiving space; 
at least one partition (Fig 2: 14), received in the receiving space and dividing the receiving space into at least two receiving sub-spaces (15 and 11); 
wherein the at least two receiving sub-spaces are distributed along an extension direction of the arc-shaped shell (15 and 11 are along the shell of 1) and 
at least two fan assemblies (25), received in the at least two receiving sub-spaces respectively and configured to guide air to flow from the plurality of air inlets to the plurality of air outlets (131 communicates to 12 with the inside of 16 and 17 through 15 and 11); 
wherein the at least one partition and the wall cooperatively define an air duct (11); 
the plurality of air outlets have a same air flowing speed (Par 4 of detailed description); and 
a cross-sectional area of the air duct of the first portion is decreased along a direction from the first portion to the second portion, and/or a cross-sectional area of the air duct of the second portion is decreased along a direction from the second portion to the first portion (Fig 2).
Regarding claim 14, Xiangfu discloses:
wherein each of the plurality of air outlets is a strip-shaped air outlet; and an extension direction of the strip-shaped air outlet is inclined in a preset angle relative to the extension direction of the arc-shaped shell (Fig 2: 12 are inclined and at an angle). 
Regarding claim 16, Xiangfu discloses:
wherein the first portion has a connecting end connected to the second portion and a free end away from the connecting end (Fig 1: Left connecting end that connects to the right side and a free end opposite of that);
the second portion has another connecting end connected to the first portion and another free end away from the another connecting end (Fig 1: Right connecting end that connects to the left side and a free end opposite of that); 
a size of the first portion is reduced along a direction from the free end to the connecting end (Fig 1: Left portion is reduced to the connecting end); and 
a size of the second portion is reduced along a direction from the another free end to the another connecting end (Fig 1: Right portion is reduced to the connecting end).
Regarding claim 17, Xiangfu discloses:
the wall comprises a first side wall (17) close to the neck and 
a second side wall (16) opposite to and connected to the first side wall to define the receiving space; and 
each of a side of the first side wall facing the neck and a side of the second side wall facing away from the neck defines the plurality of air inlets (131 is defined on 16 and 17); and 
the at least two fan assemblies (25) are configured to direct air from the plurality of air inlets of the respective receiving sub-spaces to the plurality of air outlets of the respective receiving sub- spaces (131 communicates to 12 with the inside of 16 and 17 through 15 and 11).

Claims 1-8 and 18-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Liu et al. US 11187241.
Regarding claim 1,  Liu discloses:
A neck fan (Fig 1), comprising: 
an arc-shaped shell (10), configured to be worn around a neck of a user (Col 4, line 8-10), 
wherein the arc-shaped shell comprises a first portion (11) configured to be worn around a side of the neck (This limitation is functional language for the shell portion, MPEP 2114(I-II)) and 
a second portion (13) configured to be worn around another side of the neck  (This limitation is functional language for the shell portion, MPEP 2114(I-II)); 
each of the first portion and the second portion comprises a wall (Fig 3: 151 and 152) defining a receiving space (Fig 4: 231), and the wall comprises a first side wall (Fig 3: 151) close to the neck and a second side wall (152) connected to and opposite to the first side wall (151 and 152 are opposite and connected); 
and each of the first side wall and the second side wall defines a plurality of air inlets (115 and 114), at least one of the first side wall and the second side wall defines a plurality of air outlets (32 and 232), and the plurality of air inlets and the plurality of air outlets are communicating with the receiving space (231 communicates with 115, 114, 232, and 32); 
at least two fan assemblies (21), wherein one of the at least two assemblies is received in the receiving space of the first portion and wherein another of the at least two fan assemblies is received in the receiving space of the second portion (21 is in 231 in both portions 11 and 13), 
wherein each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of the first side wall and the second side wall of a respective portion to the plurality of air outlets of the respective portion (Air flows from 115 and 114 through 231 and then out 32 and 232), 
wherein one of the at least two fan assemblies corresponds to at least one of the plurality of air inlets in the first side wall and at least one of the plurality of air inlets in the second side wall (21 corresponds to 151 and 152 inlets), and the 
at least one of the plurality of air inlets in the first side wall and at least one of the plurality of air inlets in the second side wall, which correspond to the same one of the at least two fan assemblies, face opposite directions (fan in first portion 11 and fan in second portion 13 fac opposite of each other).
Regarding claim 2, Liu discloses:
at least one partition (Fig 4: 40), received in the receiving space and dividing the receiving space into at least two receiving sub- spaces (231 and 233);
wherein the at least two fan assemblies are received in the at least two receiving sub-spaces respectively (Fan are in 231 of portion 11 and portion 13), and 
each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of a respective receiving sub-space to the plurality of air outlets of the respective receiving sub-space (Air flows from 115 and 114 through 231 and then out 32 and 232).
Regarding claim 3, Liu discloses:
an electronic control assembly (Fig 4: 50, 55, 90), which comprises a battery (50) and a printed circuit board (55); wherein each of the at least one partition comprises a partition body (40), a first guiding portion (42), and a second guiding portion (41); and the partition body and the second guiding portion cooperatively define a receiving chamber (233), and at least a part of the electronic control assembly is received in the receiving chamber (50, 55, and 90 in 233).
Regarding claim 4, Liu discloses:
wherein, the battery of the electronic control assembly is at least partially received in the receiving chamber (50 is within 233); or the printed circuit board of the electronic control assembly is at least partially received in the receiving chamber (55 is within 233); or the battery of the electronic control assembly is disposed at a position between the first portion and second portion (This is not taught by Liu and is not required due to the “or” statement); or the battery and the printed circuit board of the electronic control assembly are both received in the receiving chamber (50 and 55 is within 233).
Regarding claim 5, Liu discloses:
wherein, each of the first portion and the second portion comprises a cover (Fig 3: 135); 
the cover is disposed on a side of the second side wall away from the first side wall and corresponds to the plurality of air inlets (135 is on152 side and corresponds to 115); and 
a gap (Fig 7: gap between 135 and 133) is defined between an edge of the cover and the second side wall and is communicated with the plurality of air inlets (Air communicates between 135 and 133 and the inlet).
Regarding claim 6, Liu discloses:
wherein, each of the at least two fan assemblies comprises a driving shaft (Fig 15: 310) and a fan blade assembly (20) mounted on the driving shaft (20 on 310); and the driving shaft extends from the first side wall towards the second side wall (310 extends between both sidewalls).
Regarding claim 7, Liu discloses:
wherein the fan blade assembly is a turbine blade assembly (Fig 3: 20); and 3Appl. No. 17/585,594Response to Non-Final Office Action dated March 30, 2022Attorney Docket No.: 389-PAUS2210091the turbine blade assembly includes a turbine fan (Fan blades of 20), and the turbine fan defines two inlet windows corresponding to the air inlets of the first side wall and the second side wall respectively (115 and 114).
Regarding claim 8, Liu discloses:
wherein the plurality of air outlets are defined in the first side wall (32 and 232 are in 151), and the plurality of air outlets are located between the plurality of air inlets in the first side wall and the plurality of air inlets in the second side wall along an extending direction of the driving shaft (114 and 115 have the outlets 32 and 232 in between them axially).
Regarding claim 18, Liu discloses:
A turbine blade assembly (Fig 3: 20) for a neck fan (Fig 3), 
wherein the turbine blade assembly has a first side (Fig 3: Side of 20 facing 132) and 
a second side (Fig 3: Side of 20 facing 133) opposite to the first side; 
the turbine blade assembly comprises a first side blade disposed at the first side (Blades 21 on first side), 
a second side blade disposed at the second side (Blades of 21 on second side), and
a separation plate disposed between the first side and the second side (Plate in between both side blades); 
the first side defines a first inlet window (Window 114 corresponding with each inner side),  
the second side defines a second inlet window (Window 115 corresponding with each outer side); and 
the first inlet window and the second inlet window are defined to face opposite directions (115 and 114 face opposite directions) and to allow air to flow in from an outside of the neck fan (Air flows into 114 and 114)
wherein the turbine blade assembly further comprises an air outlet port (32 and 232); 
the air inlet windows are configured to intake air from the outside of the neck fan (114 and 115 take air from the outside), and 
the air outlet port is configured to output the intake air into the neck fan (32 and 232 output air form the intake).
Regarding claim 19, Liu discloses:
wherein a bottom wall of the first inlet window is recessed from a plane where the first side blade is disposed; and a bottom wall of the second inlet window is recessed from a plane where the second side blade is disposed (Fig 4: Both inlet windows are recessed from where the blades are disposed).

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 20170370596.
Regarding claim 18, Lee discloses:
A turbine blade assembly (Fig 3) for a neck fan (10), 
wherein the turbine blade assembly has a first side (Fig 1: 11) and 
a second side (Fig 1: 12) opposite to the first side (11 opposite of 12); 
when the neck fan is worn to a user, the first side faces towards a neck of the user, and the second side faces away from the neck of the user (Col 4, line 8-10);
the turbine blade assembly comprises a first side blade (Fig 3: M on left side) which is disposed at the first side and faces towards the neck of the user when the neck fan is worn to the user (Col 4, line 8-10), 
a second side blade (M on right side), which is disposed at the second side and faces away from the neck of the user when the neck fan is worn to the user, and
a separation plate (Fig 1: C is between 11 and 12) disposed between the first side and the second side; 
the first side defines a first inlet window (H1 window on left side), 
the second side defines a second inlet window (H1 window on right side); and 
the first inlet window and the second inlet window are defined to face opposite directions (H1 on the left side and H1 on the right side are opposite of one another) and to allow air to flow in from an outside of the neck fan (Par 53: Inlet allows air from outside the fan)
wherein the turbine blade assembly further comprises an air outlet port (H2); 
the air inlet windows are configured to intake air from the outside of the neck fan (Par 53: Inlet allows air from outside the fan), and 
the air outlet port is configured to output the intake air to an inside of the neck fan (Par 44: H2 blows air from inside the casing).
Regarding claim 19, Lee discloses:
wherein a bottom wall of the first inlet window (Fig 3: H1 on the left side is a mess wall) is recessed from a plane where the first side blade is disposed (H1 on the left side is recessed from the first blade); and 
a bottom wall of the second inlet window (Fig 3: H1 on the right side is a mess wall)  is recessed from a plane where the second side blade is disposed (H1 on the right side is recessed from the first blade).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xiangfu CN211059041 in view of Liu et al. US 11187241.
Regarding claim 5, Xiangfu discloses all of the above limitations. However, they are silent as to:
wherein, each of the first portion and the second portion comprises a cover; the cover is disposed on a side of the second side wall away from the first side wall and corresponds to the plurality of air inlets; and a gap is defined between an edge of the cover and the second side wall and is communicated with the plurality of air inlets.
From the same field of endeavor, Liu teaches:
wherein, each of the first portion and the second portion comprises a cover (Fig 3: 135); 
the cover is disposed on a side of the second side wall away from the first side wall and corresponds to the plurality of air inlets (135 is on152 side and corresponds to 115); and 
a gap (Fig 7: gap between 135 and 133) is defined between an edge of the cover and the second side wall and is communicated with the plurality of air inlets (Air communicates between 135 and 133 and the inlet).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiangfu to have a cover over each fan assembly to effectively prevent the user's hair from entering the fans (Col 6, line 15-23).
Regarding claim 15, Xiangfu discloses:
wherein the first portion has a connecting end connected to the second portion and a free end away from the connecting end (Fig 1: Left connecting end that connects to the right side and a free end opposite of that); 
the second portion has another connecting end connected to the first portion and another free end away from the another connecting end  (Fig 1: Right connecting end that connects to the left side and a free end opposite of that); 
each of the at least two fan assemblies comprises a fan blade (Fig 4: 21) configured to rotate to generate an air flow.
However, they are silent as to: 
an outer diameter of the fan blade adjacent to the connecting end is less than that of the fan blade adjacent to the free end, and an outer diameter of the fan blade adjacent to the another connecting end is less than that of the fan blade adjacent to the another free end.
From the same field of endeavor, Liu teaches:
an outer diameter of the fan blade adjacent to the connecting end is less than that of the fan blade adjacent to the free end, and an outer diameter of the fan blade adjacent to the another connecting end is less than that of the fan blade adjacent to the another free end (Fig 33: Fan blade assemblies change in diameter when getting closer to the connecting end).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Xiangfu to have multiple fan blade assemblies with different diameters to strengthen the airflow through the outlets (Col 21, line 45-64).

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiangfu CN211059041 in view of Strauss US 5802865.
Regarding claim 9 and 12, Xiangfu discloses:
wherein the plurality of air outlets are distributed along an extension direction of the arc- shaped shell (Fig 2: 12 extent along the casing of 1); and 
However, they are silent as to:
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner.
From the same field of endeavor, Strauss teaches: 
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holes to change the sizes to promote cooling (Col 3, line 54).
Regarding claim 10 and 13, Xiangfu discloses:
wherein the extension direction comprises a first extension direction and a second extension direction (Fig 2: Extension of the shell); 
However, Liu is silent as to:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and 
the second extension direction is a direction extending from the second portion to the first portion, and 
the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction.
From the same field of endeavor, Strauss teaches:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and the second extension direction is a direction extending from the second portion to the first portion, and the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
This claim modification is covered by claim 9 and 12.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 11187241 in view of Strauss US 5802865.
Regarding claim 9, Liu discloses:
wherein the plurality of air outlets are distributed along an extension direction of the arc- shaped shell (Fig 3: 32 and 232 extend along a direction of the shell). 
However, Liu is silent as to:
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner.
From the same field of endeavor, Strauss teaches: 
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holes to change the sizes to promote cooling (Col 3, line 54).
Regarding claim 10, Liu discloses:
wherein the extension direction comprises a first extension direction and a second extension direction (Fig 3: extension direction are from the free end of each 11 and 13); 
However, Liu is silent as to:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and 
the second extension direction is a direction extending from the second portion to the first portion, and 
the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction.
From the same field of endeavor, Strauss teaches:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and the second extension direction is a direction extending from the second portion to the first portion, and the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
This claim modification is covered by claim 9.
Conclusion                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 3745

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745